—Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered May 12, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him to concurrent terms of 1 to 3 years, unanimously affirmed.
We find that the jury’s verdict was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility. Concur — Sullivan, J. P., Nardelli, Williams, Mazzarelli and Andrias, JJ.